Citation Nr: 0729646	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of C-6 and C-7, with 
degenerative changes at C-5.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had more than twenty years of active military 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for degenerative disc disease of C-6 and C-7 with 
degenerative changes at C-5, and assigned a 10 percent 
evaluation, effective November 1, 2004.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is associated with the claims 
folder and has been reviewed.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
x-ray evidence of degenerative disc disease at C6-C7, and 
degenerative changes at C5.  There is no evidence of forward 
flexion of the cervical spine of 30 degrees or less; the 
combined range of motion of the cervical spine is greater 
than 170 degrees, and there is no evidence of incapacitating 
episodes of disc disease requiring bedrest by a physician.  

2.  Resolving all doubt in the veteran's favor, nerve 
impairment in the right wrist is due to the degenerative 
changes in the cervical spine and approximates no more than 
mild incomplete paralysis of the ulnar nerve.

3.  The veteran has not submitted evidence tending to show 
that his cervical spine disability requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease at C-6 and C-7, and 
degenerative changes at C-5, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5237, 5343 (2007).

2.  The criteria for a separate 10 percent evaluation for 
right ulnar nerve impairment, as a manifestation of the 
service-connected cervical spine disability, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.69, 4.118, Code 7804, 4.124a, Diagnostic 
Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

In a December 2004 letter, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate his claim for a higher initial 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim. 
 In March 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established. 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in January 2006 and April 2006.  The 
veteran was able to participate effectively in the processing 
of his claim.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims folder, and all identified and available medical 
records, to include evidence from the VA Medical Center in 
Biloxi, have been secured.  The veteran has undergone VA 
examinations of the spine in conjunction with his claim.  
Based on the foregoing, the duties to notify and assist have 
been met.


II.  Legal Criteria - Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, as here, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

During service, in August 1999, the veteran underwent 
anterior cervical discectomy and fusion at C6-C7.  In a July 
2005 rating decision, the RO granted service connection for 
degenerative disc disease of C-6 and C-7 with degenerative 
changes at C-5, and assigned a 10 percent evaluation, 
pursuant to Diagnostic Code 5010-5237, effective November 1, 
2004.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  According to Diagnostic Code 
5003, the diagnostic code which rates impairment resulting 
from degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Disease (IDS) Based on Incapacitating Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

IDS with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months (60 percent); with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (40 
percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months (10 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2007).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.



III.  Analysis

As noted, the veteran underwent an anterior cervical 
discectomy and fusion at C6-C-7 during service.  Evidence 
relevant to the severity of the veteran's cervical spine 
disability includes a March 2005 VA examination report.  
According to such report, there was no significant 
abnormality of the cervical spine.  Range of cervical spine 
motion was slightly reduced in all directions, and he 
experience little increased pain and stiffness during range 
of motion testing.  Diagnosis, in pertinent part, was x-ray 
degenerative disc disease of the cervical spine along C-6 and 
C-7.  The examiner noted that the veteran experienced a mild 
increase of symptoms during range of motion testing.   

On May 2005 VA examination, the veteran reported chronic low 
grade pain in his neck; he is typically bothered by prolonged 
sitting or standing.  The pain goes into the shoulders, but 
does radiate into the arms.  He described numbness and 
tingling of both upper extremities, which was increased with 
prolonged sitting or lying on his bed.  The numbness in his 
hands generally involves the ulnar two digits in either hand.  
The veteran is awakened at night with numbness and tingling 
of the hands, greater on the right, than the left.  
Examination of the neck revealed a well-healed surgical scar 
on the anterior aspect of the right side of the neck.  
Flexion of the neck was to 40 degrees and extension was to 15 
degrees.  Right lateral flexion was to 25 degrees, and left 
lateral flexion was to 20 degrees.  The veteran had right 
lateral rotation of 50 degrees, and left lateral rotation of 
60 degrees.  There was some pain with cervical extension.  
There was no additional limitation of motion after repetitive 
motion.  The examiner noted that the veteran would have 
further limitation of function during a flare up, however, it 
was noted that it was not feasible to attempt to express this 
in terms of additional limitation of motion as those matters 
could not be determined with any degree of medical certainty.  
Neurologically, the veteran had normal strength in the upper 
extremities, except for 4/5 strength in the wrist extensors 
on the right.  Reflexes were brisk in the upper extremities.  
Sensory testing was unremarkable.  Impression was cervical 
disc disease, status post anterior cervical discectomy and 
fusion at C-6 and C-7; degenerative changes at C-5 noted on 
x-ray.  

On review, the Board finds that an initial evaluation in 
excess of 10 percent is not warranted for the veteran's 
cervical spine disability.  In this regard, while there is 
current objective evidence of disc disease of the cervical 
spine, review of the veteran's medical records fails to show 
that he has been prescribed bedrest by a physician for at 
least 2 weeks, but less than 4 weeks, during the past 12 
months.  Since there is no evidence of incapacitating 
episodes of disc disease, the Board must determine whether 
the veteran may be entitled to a higher rating if chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.  See 
Diagnostic Code 5243.  

With regard to the orthopedic manifestations, flexion of the 
neck was to 40 degrees on the most recent VA examination in 
May 2005.  As there is no evidence that forward flexion of 
the cervical spine is limited to 30 degrees or less, or that 
combined motion of the cervical spine is limited to 170 
degrees or less, a higher evaluation under the general rating 
formula is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2007). 

The Board also finds that the application of 38 C.F.R. §§ 
4.40 and 4.45 does not provide a basis for a higher 
disability evaluation.  While there was evidence of some pain 
on extension of the neck, the examiner specifically noted 
that there was no evidence of additional limitation of motion 
on repetitive use.  The examiner did indicate that further 
limitation of function during a flare-ups was possible, 
however, he was unable to determine the additional loss, in 
terms of degrees.  Thus, the Board concludes that the 10 
percent evaluation adequately compensates the veteran for his 
limitation of cervical spine motion, other symptoms, and any 
functional loss.  See Deluca, supra.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

On May 2005 VA examination, the veteran's strength in the 
wrist extensors on the right was mildly decreased, and 
regarded as a 4/5.  Diagnostic Code 8516 sets forth the 
criteria for rating disabilities involving the ulnar nerve.  
Mild incomplete paralysis warrants a 10 percent evaluation.  
Moderate incomplete paralysis warrants a 20 percent 
evaluation, while severe incomplete paralysis is assigned a 
30 percent evaluation for the minor extremity.  It is noted 
that the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve.  Where 
the involvement is wholly sensory, the evaluation should be 
for the mild, or at most, the moderate degree.  Under this 
code, a maximum evaluation of 50 percent is warranted for 
complete paralysis of the ulnar nerve of the minor upper 
extremity, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2007).

Based on the May 2005 VA findings, the Board finds that the 
veteran is entitled to a separate evaluation for neurological 
manifestations of his cervical spine disc disease.  
Specifically, the Board concludes that the neuropathy of the 
veteran's right wrist approximates no more than slight 
incomplete paralysis of the right ulnar nerve, and a 10 
percent evaluation, but no higher, is warranted under 
Diagnostic Code 8516.  While the veteran complains of 
numbness in both upper extremities, there were no objective 
manifestations of left upper extremity neuropathy to warrant 
a compensable evaluation.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected cervical 
spine disability.  There is also no indication that the 
veteran's cervical spine disability has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of C-6 and C-7 with 
degenerative changes at C-5 is denied.  

A separate 10 percent evaluation for right ulnar nerve 
impairment, a manifestation of the service-connected cervical 
spine disability, is allowed, subject to the regulations 
governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


